           Case 1:18-vv-00947-UNJ Document 46 Filed 10/24/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 18-947V
                                    Filed: September 6, 2019
                                         UNPUBLISHED


    SANDRA WILLIAMS,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Guillain-
    HUMAN SERVICES,                                          Barre Syndrome (GBS)

                       Respondent.


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.
Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On June 29, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered Guillain-Barre Syndrome (“GBS”) as a result
of the adverse effects of the influenza (“flu”) vaccine administered on November 16,
2015. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

      On June 19, 2019, a ruling on entitlement was issued, finding petitioner entitled
to compensation for her GBS injury. On September 6, 2019, respondent filed a proffer
on award of compensation (“Proffer”) indicating petitioner should be awarded

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00947-UNJ Document 46 Filed 10/24/19 Page 2 of 4



$196,801.50. Proffer at 1. In the Proffer, respondent represented that petitioner agrees
with the proffered award. Id. Based on the record as a whole, the undersigned finds
that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $196,801.50 (representing compensation in the
amount of $185,000.00 for pain and suffering and $11,801.50 for past
unreimbursed expenses) in the form of a check payable to petitioner, Sandra
Williams. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
           Case 1:18-vv-00947-UNJ Document 46 Filed 10/24/19 Page 3 of 4



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
SANDRA WILLIAMS,                           )
                                           )
                  Petitioner,             )
                                          )   No. 18-947V (ECF)
v.                                        )   Chief Special Master Dorsey
                                          )
SECRETARY OF HEALTH                       )
AND HUMAN SERVICES,                       )
                                          )
                  Respondent.             )
__________________________________________)

                  RESPONDENT’S PROFFER ON AWARD OF DAMAGES

         On June 19, 2019, respondent, the Secretary of Health and Human Services, filed his

Rule 4(c) Report conceding entitlement to compensation. The same day, the Court entered its

Ruling on Entitlement, finding petitioner Sandra Williams entitled to Vaccine Act compensation

for the Table injury of Guillain-Barré syndrome (“GBS”) following an influenza (“flu”) vaccine.

Respondent now proffers that petitioner receive a compensation award consisting of a lump sum

of $196,801.50 in the form of a check payable to petitioner, Sandra Williams. 1 This amount

consists of $185,000.00 for pain and suffering and $11,801.50 for past unreimbursed expenses,

and represents compensation for all elements of compensation under 42 U.S.C. § 300aa-15(a) to

which petitioner is entitled. 2

         Petitioner agrees with the proffered award of $196,801.50. 3


1
    Petitioner is a competent adult. No guardianship is required.
2
  Should petitioner die prior to entry of judgment, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.
3
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).
         Case 1:18-vv-00947-UNJ Document 46 Filed 10/24/19 Page 4 of 4




                                           Respectfully submitted,

                                           JOSEPH H. HUNT
                                           Assistant Attorney General

                                           C. SALVATORE D’ALESSIO
                                           Acting Director
                                           Torts Branch, Civil Division

                                           CATHARINE E. REEVES
                                           Deputy Director
                                           Torts Branch, Civil Division

                                           ALEXIS B. BABCOCK
                                           Assistant Director
                                           Torts Branch, Civil Division

                                           s/Voris E. Johnson, Jr.
                                           VORIS E. JOHNSON, JR.
                                           Senior Trial Attorney
                                           Torts Branch, Civil Division
                                           U.S. Department of Justice
                                           P.O. Box 146
                                           Ben Franklin Station
                                           Washington, D.C. 20044-0146
                                           Direct dial: (202) 616-4136

Dated: September 6, 2019




                                       2
